DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 12/03/2021 has been entered and made of record. 
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore this action is made Final.
Rejections under 35 USC 112(a) and 35 USC 112(b) are withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are not persuasive. 
In view of the amendments Devanne (“Learning shape variations of motion trajectories for gait analysis”) and Rocha (“Parkinson’s Disease Assessment Based on Gait Analysis Using an Innovative RGB-D Camera System”) have been added to the rejections of the independent claims. The Bunn, Shetty and Aziz references have been removed. Please see detailed analysis below.
In particular, Devanne teaches a system for gait analysis by observing a patient’s gait and learning variations in the shape of skeletal motion trajectories during walking. Metrics are computed to evaluate a subject’s gait anomaly, see abstract and Fig. 1. Depth video is acquired of a patient walking via a Kinect 2 camera, pg. 898, left column, last paragraph. Skeletal data is extracted and 3D curves are built from the moving joint 

Positive Statement
The claim is directed towards determining a neurodegenerative condition score from gait analysis, including machine learning based on a neuropathology score derived from bran scan data and feature reduction to select gait metrics for use in the training from the multiple gait metrics. Such action does not describe a concept similar to those found by the courts to be abstract, such as an idea itself (standing alone), a mathematical relationship, or a merely routine computer implementation of an abstract idea. In contrast, the invention claimed here is directed towards specific technical solutions to improve gait analysis machine learning algorithms, a concept inextricably tied to computer technology, and overcomes a problem specifically arising in the realm of computer-based gait analysis. Accordingly, the claim is found to be eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 16, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devanne (“Learning shape variations of motion trajectories for gait analysis”) in view of Rocha (“Parkinson’s Disease Assessment Based on Gait Analysis Using an Innovative RGB-D Camera System”) and Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”).
Regarding claim 1, Devanne discloses a method for gait-based testing for a condition in a patient, the method comprising: (Devanne teaches a system for gait analysis by observing a patient’s gait and learning variations in the shape of skeletal motion trajectories during walking. Metrics are computed to evaluate a subject’s gait anomaly, see abstract and Fig. 1.)
processing video data of the patient walking to determine gait kinematic data for the patient, the gait kinematic data comprising time-dependent signals representing at least one of joint positions, joint angles, or body-segment rotations; (Depth video is acquired of a patient walking via a Kinect 2 camera, pg. 898, left column, last paragraph. Skeletal data is extracted and 3D curves are built from the moving joint positions, pg. 869, right column, second paragraph from bottom.)

operating a machine-learning model on input comprising the gait signature, using one or more computer processors, to determine at least one predictive score associated with the condition and the patient, wherein the machine-learning model has been trained on a training dataset comprising, for each of a plurality of patients, multiple gait metrics derived from gait kinematic data acquired for the respective patients along with one or more evaluation scores that quantify the condition in the respective patient. (The machine-learning model is trained at pg. 897, paragraph spanning both columns and pg. 898, paragraph spanning both columns and strides are evaluated using the model. Based on the model, a log-likelihood that a stride is associated with an abnormal gait condition is computed, pg. 898, right column, ¶ 1. A similarity score is then computed as a predictive score of a stride being associated with the gait condition.)

In field of gait analysis Rocha teaches predicting a neurodegenerative condition based on gait metrics. (Rocha is a system for identifying Parkinson’s disease based on gait analysis using an RGB-D sensor capturing gait metrics, see abstract.)
It would have been obvious to one of ordinary skill in the art to have combined Devanne’s machine learning-based gait analysis with Rocha’s machine learning-based gait analysis. Devanne teaches a system for gait analysis using a depth camera to extract a skeletal image and classify a gait as abnormal. Rocha likewise uses a depth camera to extract a skeletal image and classify a gait as abnormal, and further teaches classifying the gait as that of a neurodegenerative condition. The combination simply constitutes the repeatable and predictable result of applying Rocha’s gait analysis technique here. Extending Devanne’s technique to classify the abnormal gait as belonging to a neurodegenerative condition cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In field of gait analysis Wennberg teaches that the one or more evaluation scores include a neuropathology score derived from a brain scan of the respective patient. 
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s gait analysis based on associations between gait and disease state with Wennberg’s teachings of the associations between gait and brain scan-based disease state. Devanne teaches that training data is obtained by assessing the gait of multiple subjects with given disease states. Rocha likewise teach teaches that training data is obtained by assessing the gait of multiple subjects with given disease states, where the disease is specifically a neurological condition. These disease states are previously diagnosed in an unspecified manner. The data on this association between gait abnormality and the given disease states is used to train the algorithm to recognize the condition using gait parameters.  Wennberg teaches datasets on the association between brain scan-based disease levels and gait abnormality. The combination with Wennberg simply shows that it would have been obvious to extend the above reference’s training to associate gait with brain scan-based disease states when it is already associating gait with disease states. This simply constitutes that the label of given disease stages in Devanne’s or Rocha’s datasets would be based on brain scans. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
claim 2, the above combination discloses the method of claim 1, wherein the neurodegenerative condition comprises at least one of Alzheimer's disease, dementia, or heightened fall risk. (As above, Wennberg teaches that abnormal gait is associated with neuropathology scores derived from brain scans including of dementia patients, see abstract. Also see Table 1 which reports high neuropathology scores derived from brain MRI associated with abnormal gait.)
Regarding claim 3, the above combination discloses the method of claim 1, wherein the at least one predictive score comprises at least one of a likelihood that the neurodegenerative condition is present in the patient or a quantifier of the degree to which the neurodegenerative condition is present. (As above, based on the model, a likelihood that a stride is associated with an abnormal gait condition is computed, pg. 898, right column, ¶ 1. That the abnormal gait condition is a neurodegenerative condition is taught by the combination with Rocha.)
Regarding claim 9, the above combination discloses the method of claim 1, wherein the video data of the patient walking is processed using a machine-learning motion-analysis model. (See rejection of claim 1, Devanne’s video gait analysis is based on motion recognition of a subject’s skeleton outline.)
Claims 16 and 17 is the system corresponding to method claims 1 and 2, but without the limitation for an option of using joint data as a type of gait kinematic data. Davanne, pg. 898, left column, last paragraph teaches using a camera. Remaining limitations are rejected similarly. See detailed analysis above. 
Claim 20 is the non-transitory machine readable medium corresponding to method claim 1, but without the limitation for an option of using joint data as a type of 
Regarding claim 21, the above combination discloses the system of claim 16, wherein the one or more cameras consist of a single camera. (Davanne pg. 898, left column, last paragraph, teaches using a single camera.)


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devanne (“Learning shape variations of motion trajectories for gait analysis”) in view of Rocha (“Parkinson’s Disease Assessment Based on Gait Analysis Using an Innovative RGB-D Camera System”), Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”) and Savica  (“Comparison of Gait Parameters for Predicting Cognitive Decline: The Mayo Clinic Study of Aging”)
Regarding claim 4, the above combination discloses the method of claim 1, but not the remaining limitations.
In field of gait analysis Savica teaches that the evaluation scores comprise a cognitive score based on cognitive testing of the plurality of respective patients. (Savica teaches a technique for predicting cognitive abilities based on gait parameters, see abstract. This is accomplished by using evaluation scores of cognitive abilities (pg. 4) to 
It would have been obvious to one of ordinary skill in the art to have combined Devanne’s gait-based cognitive predictor with Savica’s gait-based cognitive predictor (which explicitly uses a cognitive evaluation score to train the prediction technique). Devanne teaches that training data is obtained by observing multiple subjects at different disease stages and with different gait evaluation scores. This data is used to train the gait analysis algorithms to recognize the condition using gait parameters. Savica teaches performing this association using cognitive data. The combination constitutes the repeatable and predictable result of simply applying Savica’s teaching here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devanne (“Learning shape variations of motion trajectories for gait analysis”) in view of Rocha (“Parkinson’s Disease Assessment Based on Gait Analysis Using an Innovative RGB-D Camera System”), Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”) and Rao (UG PGPub 2019/0110754)
Regarding claim 5, the above combination discloses the method of claim 1, but not the remaining limitations.

It would have been obvious to one of ordinary skill in the art to have combined Devanne’s gait-based machine-learning system with Rao’s gait-based machine-learning system. Rao is a system for using patient gait analysis along with personal health information to determine diagnosis via a machine-learning system. The combination constitutes the repeatable and predictable result of simply applying Rao’s teaching here of using the personal health data for use in diagnosis. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 10, the above combination discloses the method of claim 9, wherein processing the video data comprises detecting the patient in video frames of the video data, and cropping the frames to respective normalized regions containing the patient to generate processed video frames provided as input to the motion-analysis model. (Rao teaches video frame cropping as video pre-processing, ¶ 0117)

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devanne (“Learning shape variations of motion trajectories for gait analysis”) in view of Rocha (“Parkinson’s Disease Assessment Based on Gait Analysis Using an Innovative RGB-D Camera System”), Wennberg (“Association between Various Brain Pathologies .
Regarding claim 11, the above combination discloses the method of claim 9, but not the remaining limitations.
In field of gait analysis Corazza teaches processing the video data further comprises determining three-dimensional joint center positions with the motion-analysis model, and postprocessing the 3D joint center positions. (Pg. 1022, left column, last paragraph describes the 3D kinematic model at Fig. 2b which includes the 3D positions of joint centers and the lines connecting them. Also see pg. 1020, right column, ¶ 2. The matching algorithm produces joint angles to describe the gait biomechanics, see pg. 1026, left column, ¶ 3.)
It would have been obvious to one of ordinary skill in the art to have combined Devanne’s gait analysis system with Corazza’s gait analysis system. Devanne teaches gait analysis by isolating a skeleton via video and measuring key gait parameters. Corazza likewise teaches isolating a skeleton and measuring gait parameters such as 3D joint center positions and joint angles. The combination constitutes the repeatable and predictable result of simply applying Corazza’s teaching here of performing acquisition of new motion capture parameters that known to be used in the art of gait analysis. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
claim 12, the above combination discloses the method of claim 11, wherein the postprocessing comprises at least one of filtering or removing outliers from time-dependent signals representing the joint center positions. (Corazza uses a Kalman filter to remove outliers by smoothing results in the time dependent video signal. The prior art does not expressly disclose doing so for the joint center positions. However, examiner notes that outlier removal is a notoriously well-known example of pre-processing and would have been obvious to incorporate with predictable result and without undue experimentation. Corazza already discloses outlier removal for a related time dependent signal. This cannot not considered a non-obvious improvement over the prior art. Official Notice is applied here. Using known engineering design, no “fundamental” operating principle of the teachings are changed.)
Regarding claim 13, the above combination discloses the method of claim 11, wherein the one or more gait metrics are computed from time-dependent signals representing the joint angles. (Corraza, abstract)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devanne (“Learning shape variations of motion trajectories for gait analysis”) in view of Wennberg (“Association between Various Brain Pathologies and Gait Disturbance”), Rocha (“Parkinson’s Disease Assessment Based on Gait Analysis Using an Innovative RGB-D Camera System”) and Begg (“A machine learning approach for automated recognition of movement patterns using basic, kinetic and kinematic gait data”).
Regarding claim 19, the above combination discloses the system of claim 16, but not the remaining limitations.

It would have been obvious to one of ordinary skill in the art to have combined Devanne’s gait analysis system with Begg’s gait analysis system. Devanne teaches gait analysis via video data of a subject walking. Begg teaches machine-learning based gait analysis. Both techniques are well-known and widely-used for gait motion capture. The combination constitutes the repeatable and predictable result of simply applying Begg’s teaching here to supplement Devanne’s system. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661